 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONTE L. HANEY,                                    No. 2:16-cv-01173-TLN-KJN
12                       Plaintiff,
13           v.                                          ORDER
14    S. JOHNSON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 17, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 57.) Both

23   parties have filed objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed October 17, 2018 are adopted in full;

 3          2. Defendants’ motion for summary judgment (ECF No. 45) is granted as to Defendants

 4   Ramirez, Cross, Herring, Fields, Larios, Turner, and Baker; Defendants’ summary judgment

 5   motion is denied as to Defendant Johnson; and

 6          3. Plaintiff’s motion to stay Defendants’ summary judgment motion, pursuant to Federal

 7   Rule of Civil Procedure 56(d) (ECF No. 51) is denied.

 8

 9   Dated: January 17, 2019

10

11

12                                Troy L. Nunley
13                                United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
